DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 57-64, 66 and 68 are pending in the instant application.  According to the Amendments to the Claims, filed October 8, 2021, claims 57-64, 66 and 68 were amended and claims 1-56, 65 and 67 were cancelled.

Status of Priority

	This application is a Divisional (DIV) of abandoned US Application No. 16/244,441, filed January 10, 2019, which is a Divisional (DIV) of abandoned US Application No. 15/697,847, filed September 7, 2017, which is a Divisional (DIV) of abandoned US Application No. 15/290,094, filed October 11, 2016, which is a Divisional (DIV) of abandoned US Application No. 15/001,336, filed January 20, 2016, which is a Divisional (DIV) of US Application No. 14/700,679, filed April 30, 2015 and now US 9,273,065, which is a Divisional (DIV) of US Application No. 14/211,364, filed March 14, 2014 and now US 9,051,337, which is a Divisional (DIV) of US Application No. 13/763,174, filed February 8, 20132012 and now US 8,778,943, which is a Divisional (DIV) of US Application No. 13/352,686, filed January 18, 2012 and now US 8,410,103, which is a Divisional (DIV) of US Application No. 11/919,386, filed July 28, 2009 and now US 8,129,385, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2006/016604, filed April 28, 2006, which claims priority under 35 U.S.C. § 119(a-d) to: a) JP 2005-312076, filed October 27, 2005; and b) JP 2005-131161, filed April 28, 2005.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 57, 59, 61, 62 and 66, drawn to (3aS,13aS)-N-(2,4-difluoro-benzyl)-8-hydroxy-7,9-dioxo-1,2,3,3a,4,5,7,9,13,13a-decahydro-pyrido[1’,2’:4,5]pyrazino[1,2-a]pyrrolo[1,2-c]pyrimidine-10-carboxamide, shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 58, 60, 63, 64 and 68, drawn to (3aS,13aS)-N-(4-fluoro-benzyl)-8-hydroxy-7,9-dioxo-1,2,3,3a,4,5,7,9,13,13a-decahydropyrido[1’,2’:4,5]pyrazino[1,2-a]pyrrolo[1,2-c]pyrimidine-10-carboxamide, shown to the right above, and/or a pharmaceutical composition thereof.
	Thus, a second Office action and prosecution on the merits of claims 57-64, 66 and 68 is contained within.

Reasons for Allowance

	Claims 57-64, 66 and 68 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) (3aS,13aS)-N-(2,4-difluorobenzyl)-8-hydroxy-7,9-dioxo-1,2,3,3a,4,5,7,9,13,13a-decahydropyrido[1’,2’:4,5]pyrazino[1,2-a]pyrrolo[1,2-c]-pyrimidine-10-carboxamide, as recited in claim 57; and (2) (3aS,13aS)-N-(4-fluorobenzyl)-8-hydroxy-7,9-dioxo-1,2,3,3a,4,5,7,9,13,13a-decahydropyrido[1’,2’:4,5]pyrazino[1,2-a]pyrrolo-[1,2-c]pyrimidine-10-carboxamide, as recited in claim 58, respectively.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624